Appeal by defendant from two orders of the County Court, Kings County: (1) an order dated October 5, 1960, which denied, with*658out a hearing, his comm nobis application to vacate a judgment of said court rendered May 7, 1942 on his plea of guilty, convicting him of robbery in the second degree unarmed, and sentencing him to serve a term of 7% to 15 years; and (2) an order dated April 17,1961, which denied, without a hearing, another coram nobis application made by him to vacate said judgment. Order of October 5, 1960 affirmed. We have examined the relevant prison records and find therein no factual support for defendant’s conclusory assertion that he was mentally incompetent at the times he pleaded guilty and was sentenced. Order of April 17, 1961 affirmed. In our opinion, the procedure followed at the time defendant pleaded guilty sufficiently complied with the requirements of sections 333, 334 and 335 of the Code of Criminal Procedure (cf. People v. Sadness, 300 N. Y. 69; People v. Fink, 8 A D 2d 859). Nor was there a lack of due process merely because defendant was not interrogated as to his understanding of the proceedings at the time he pleaded guilty (People v. Hernandez, 8 N Y 2d 345, 348). Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.